          Case 1:19-cr-00702-GHW Document 49 Filed 10/12/20 Page 1 of 1
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                 LISA SCOLARI                DOC #:
                                  Attorney at Law            DATE FILED: 10/13/20
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                        FAX (212) 964-2926
                                        October 12, 2020

Hon. Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street                                      MEMORANDUM ENDORSED
New York, NY 10007
via ECF

                                Re: United States v. Adamson, et al
                                     19 Cr 702 (GHW)
Your Honor:

        I write on behalf of the defendants, Hasahn Murray, by David Bertan, Esq., and my client
Jamal Adamson, to request that the Court hold a phone conference regarding the motion and trial
schedule in this case.
        As the conference will concern scheduling, the defendants have authorized counsel to waive
their appearance.
        All parties are available at any time on Thursday, October 15, 2020 or after 10:00 a.m.
Friday, October 16, 2020 that is convenient to the court. The government, by Maurene Comey, Esq.
has no objection to this request.


                                      Respectfully,


                                      Lisa Scolari




Application granted. The Court will hold a conference call on October 15, 2020 at 9:30 a.m. The parties are
directed to use the conference call dial-in information and access code noted in the Court's Emergency Rules
in Light of COVID-19 available on the Court's website, and are specifically directed to comply with
Emergency Rule 2(C).

SO ORDERED.
                                                                _____________________________________
Dated: October 12, 2020
                                                                       GREGORY H. WOODS
New York, New York                                                    United States District Judge
